                          UNITED STATES DISTRICT COURT
                      WESTERN DISTRICT OF NORTH CAROLINA
                              ASHEVILLE DIVISION
                            1:19-cr-00027-MOC-WCM-4

UNITED STATES OF AMERICA,              )
                                       )
            vs.                        )
                                       )                             ORDER
LINDA MICHELLE PATINO,                 )
                                       )
                  Defendant.           )
_______________________________________)

       THIS MATTER comes before the Court on Defendant’s pro se Motion for Compassionate

Release/Reduction of Sentence. (Doc. No. 123). Defendant, an inmate at FCI Hazelton in Bruceton

Mills, West Virginia, seeks a reduction of her sentence based on the need to care for her children.

       Title 18, Section 3582(c)(1)(A)(i) authorizes criminal defendants to request compassionate

release from imprisonment based on “extraordinary and compelling reasons.” But before doing so,

they must at least ask the Bureau of Prisons to do so on their behalf and give the Bureau thirty days

to respond. See United States v. Raia, No. 20-1033, 2020 WL 1647922, at *1 (3d Cir. Apr. 2,

2020). Here, because Defendant has not first exhausted available administrative remedies, the

Court denies Defendant’s motion.

                                             ORDER

       IT IS, THEREFORE, ORDERED that Defendant’s Motion for Compassionate

Release/Reduction of Sentence, (Doc. No. 123), is DENIED, without prejudice to Defendant to

refile the motion after she has exhausted her remedies with the BOP.

                                                    Signed: November 9, 2020




     Case 1:19-cr-00027-MOC-WCM Document 124 Filed 11/10/20 Page 1 of 1
